 Case 3:19-cv-02080-LAB-KSC Document 17 Filed 09/23/20 PageID.60 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                           UNITED STATES DISTRICT COURT
 8
                        SOUTHERN DISTRICT OF CALIFORNIA
 9

10 TARA SANDERS,                                    Case No.: 3:19-cv-2080-LAB-KSC

11                                                  ORDER OF DISMISSAL [Dkt. 16]
           Plaintiff,
12

13 v.

14

15 MERCEDES-BENZ USA, LLC, et al.

16        Defendants.
17

18

19

20        The parties have filed a Stipulation of Dismissal with Prejudice. Dkt. 16. The
21 Court construes it as a joint motion to dismiss under CivLR 7.2. The Motion seeks

22 dismissal with prejudice of the entire action and states that “all issues pertaining to

23 attorney’s fees and costs have been resolved through the parties’ settlement agreement.”

24 Id. The Court GRANTS the Motion. This action is DISMISSED WITH PREJUDICE.

25
     Dated: September 23, 2020
26
                                         Hon. Larry A. Burns
27                                       Chief United States District Judge
28

                                               1
                                       ORDER OF DISMISSAL
